  Case 2:20-cv-00970-JES-NPM Document 1 Filed 12/11/20 Page 1 of 6 PageID 1




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION


KNOEBEL CONSTRUCTION, INC.,

         Plaintiff,

vs.                                                   Case No.: 2:20-CV-970

A. A. ACTION ELECTRICAL ESTIMATING
AND CONSULTING, LLC, JONATHAN
RAYMOND MARR and GERALDINE RAE
MARR,

         Defendants.

________________________________________/

                                     COMPLAINT

         COMES NOW, Plaintiff KNOEBEL CONSTRUCTION, INC. (“KNOEBEL”), by

and through the undersigned counsel, and for its Complaint against Defendants A. A.

Action Electrical Estimating and Consulting, LLC (“AAA”) and Jonathan Raymond Marr

and Geraldine Rae Marr (collectively, “GUARANTORS”), states to the Court as follows:

         1.     At all times relevant hereto, Plaintiff KNOEBEL is and was a Missouri

Corporation in good standing with its principal place of business located in St. Louis

County, Missouri. Furthermore, Plaintiff is and was at all relevant times authorized to do

business in the State of Florida.

         2.     Plaintiff brings this action as assignee of the rights of CapitalPlus

Construction Services, LLC (“CPCS”) under a Master Accounts Receivable Purchase and

Security Agreement between CPCS and AAA dated December 5, 2018 (the “Master

                                        Page 1 of 6
1732453 v1
  Case 2:20-cv-00970-JES-NPM Document 1 Filed 12/11/20 Page 2 of 6 PageID 2




Agreement”), and under a Guaranty of AAA’s obligations under the Master Agreement

signed by GUARANTORS.

         3.    At all times relevant hereto, AAA is and was a Florida limited liability

company doing business in the State of Florida. It may be served with process through its

registered agent, Geraldine R. Marr, 1620 SE 15th Terrace, Cape Coral, FL 33990, in Lee

County, Florida.

         4.    At all times relevant hereto, GUARANTORS were residents of Lee

County, Florida and currently reside at 1620 SE 15th Terrace, Cape Coral, FL 33990.

         5.    AAA signed and delivered the Master Agreement to CPCS.

         6.    GUARANTORS signed and delivered their personal guaranties to CPCS.

         7.    Jurisdiction is proper in this Court based on 28 U.S.C. § 1332. Venue is

proper in this Court under 28 U.S.C. § 1391.

                          COUNT I - BREACH OF CONTRACT

         8.    Plaintiff hereby re-alleges and incorporates by this reference each of the

foregoing paragraphs 1 through 6 as and for this paragraph 7 as if each paragraph was

fully set forth herein.

         9.    CPCS is and was a Delaware limited liability company with its principal

place of business located in Knox County, Tennessee.

         10.   On or about December 5, 2018, AAA entered into the Master Agreement.

A true and correct copy of the Master Agreement is attached hereto as Exhibit 1 and

incorporated herein by this reference.



                                         Page 2 of 6
1732453 v1
  Case 2:20-cv-00970-JES-NPM Document 1 Filed 12/11/20 Page 3 of 6 PageID 3




         11.    Pursuant to the Master Agreement, CPCS purchased from AAA for good

and valuable consideration two specific accounts (collectively, the “Purchased

Accounts”) as noted on Schedules #1002 and #1003, true and correct copies of which are

attached hereto as Exhibits 2 and 3, respectively, and incorporated herein by this

reference.

         12.    CPCS paid the funds for the Purchased Accounts to AAA.

         13.    On or about April 29, 2019, CPCS gave notice to AAA that, pursuant to

Section 5 of the Master Agreement, the Purchased Accounts were not paid in full by the

account receivable due date, the Purchased Accounts were now designated as

“Chargeback Accounts,” and AAA was immediately obligated to repurchase said

Chargeback Accounts. A true and correct copy of this Notice is attached hereto as

Exhibit 4 and incorporated herein by this reference.

         14.    Further, on July 3, 2019, pursuant to Section 14 to the Master Agreement,

CPCS gave Notice to AAA of the termination of the financing agreement, thereby

notifying AAA that the Purchased Accounts were immediately due and payable in full to

CPCS.        A true and correct copy of the Notice of Termination is attached hereto as

Exhibit 5 and incorporated herein by this reference.

         15.    As of the date of this Complaint, AAA has failed or refused to fulfill its

obligations pursuant to the Master Agreement and pay CPCS the amounts due and owing

pursuant to the Master Agreement and is in default thereof. AAA owes the principal

amount of $83,808.90.

         16.    Per the Master Agreement, AAA agreed to pay interest from the date of

                                          Page 3 of 6
1732453 v1
  Case 2:20-cv-00970-JES-NPM Document 1 Filed 12/11/20 Page 4 of 6 PageID 4




default until CPCS is paid in full at the rate of 24% per annum or the highest legal rate

(the “Default Rate”).

         17.   Pursuant to Section 21 of the Master Agreement, AAA agreed to pay all

costs and expenses, including reasonable attorney fees and legal expenses, incurred by

CPCS in enforcing or exercising any remedies under the Master Agreement.

         18.   On or about July 3, 2019, CPCS entered into an Assignment of the Master

Agreement (the “Assignment Agreement”) with KNOEBEL.                    The Assignment

Agreement is attached hereto as Exhibit 6 and incorporated herein by this reference.

         19.   KNOEBEL paid CPCS good and valuable consideration for this

assignment.

         20.   Pursuant to the Assignment Agreement, CPCS assigned KNOEBEL all of

its right, title and interest in the Master Agreement and Guaranty, all sums due thereunder

and all claims and causes of action CPCS has against AAA and GUARANTORS,

including without limitation the actions brought herein.

         WHEREFORE, Knoebel Construction, Inc. prays this Court to enter judgment in

favor of Knoebel Construction, Inc. and against A. A. Action Electrical Estimating and

Consulting, LLC for $83,808.90, pre-judgment and post-judgment interest at the Default

Rate, KNOEBEL’s attorney’s fees and costs, and any such other and further relief as the

Court deems just and proper under the circumstances.

                               COUNT II – GUARANTY




                                         Page 4 of 6
1732453 v1
  Case 2:20-cv-00970-JES-NPM Document 1 Filed 12/11/20 Page 5 of 6 PageID 5




         21.     Plaintiff hereby re-alleges and incorporates by this reference each of the

foregoing paragraphs 1 through 19 as and for this paragraph 20 as if each paragraph was

fully set forth herein.

         22.     GUARANTORS signed the Guaranty and guaranteed all obligations of

AAA to CPCS pursuant to the Master Agreement. A true and correct copy of the duly

executed Guaranty is on pages 14 through 19 of Exhibit 1, the Master Agreement, and is

incorporated herein by this reference (the “Guaranty”).

         23.     AAA is in default in its obligations under the Master Agreement and owes

the principal amount of $83,808.90 to CPCS, which is due and payable, and assigned to

KNOEBEL.

         24.     GUARANTORS owe the principal amount of $83,808.90 to CPCS in

accordance with the Guaranty, which was assigned to KNOEBEL.

         25.     On or about July 3, 2019 CPCS entered into the Assignment Agreement

with KNOEBEL.

         26.     Pursuant to the Assignment Agreement and GUARANTORS’ agreement

and consent thereto per Paragraph 3.1.6 of the Guaranty, CPCS assigned Plaintiff all of

its right, title and interest in the Master Agreement and Guaranty, all sums due thereunder

and all claims and causes of action CPCS has against GUARANTORS.

         27.     KNOEBEL is entitled to judgment against the GUARANTORS for the

principal amount of $83,808.90 plus all costs, expenses, interest at the Default Rate, and

attorney fees.



                                           Page 5 of 6
1732453 v1
  Case 2:20-cv-00970-JES-NPM Document 1 Filed 12/11/20 Page 6 of 6 PageID 6




         28.   The   Guaranty   allows   KNOEBEL        to   recover   these   sums   from

GUARANTORS in the first instance, without first taking any action against any other

party.

         WHEREFORE, Knoebel Construction, Inc. prays this Court to enter judgment in

favor of Knoebel Construction, Inc. and against Jonathan Raymond Marr and Geraldine

Rae Marr, jointly and severally, for $83,808.90, pre-judgment and post-judgment interest

at the Default Rate, KNOEBEL’s attorney’s fees and costs, and any such other and

further relief as the Court deems just and proper under the circumstances.



Dated this 11th day of December 2020.

                                                  FOLEY & MANSFIELD, P.L.L.P.
                                                  146 Second St. North
                                                  Suite 105
                                                  St. Petersburg, FL 33701
                                                  Telephone: (727) 214-2011
                                                  Facsimile: (727) 399-6760

                                                  /s/ B. Kyle Morley
                                                  B. KYLE MORLEY
                                                  Florida Bar Number 21898
                                                  kmorley@foleymansfield.com
                                                  Counsel for Knoebel Construction, Inc.




                                         Page 6 of 6
1732453 v1
